On Rehearing.
[4] Upon consideration of the petition of the appellee for rehearing, it appears that, after the submission of this case to this court and *51immediately before its decision, an opinion was announced by the Kentucky Court of Appeals in Ohio Valley Oil & Gas Co. v. Irvine Development Co. (May 2, 1919) 212 S. W. 110, which opinion is said to announce a rule inconsistent with the result reached by this court in this case, and that the Kentucky Court of Appeals has denied a rehearing in that case after our opinion in this case was brought to its attention. 1't further appears that the opinion of the Kentucky Court of Appeals may well be thought to rest essentially upon facts sufficient to distinguish that case from this, and that the rehearing may well have been denied, in whole or in part, for this reason.
It further appears that in any event at the time this controversy arose and this case was submitted to this court, there was no fixed and settled rule of law in Kentucky declared by its court of last resort and inconsistent with our opinion.
Thereupon the appellee’s petition fob rehearing in this cause is denied.